     Case 2:21-cv-02403-DSF-PD Document 27 Filed 07/20/21 Page 1 of 2 Page ID #:110

                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES SHAYLER, an                  Case No.: 2:21-cv-02403-DSF-PD
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     HACIENDA COLIMA
       INVESTMENT INC., a California
18     corporation; ERIC CHU, an
19     individual; and DOES 1-10,
       inclusive,
20

21     Defendants.
22

23

24

25

26

27
                                          1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02403-DSF-PD Document 27 Filed 07/20/21 Page 2 of 2 Page ID #:111


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Shayler (“Plaintiff”) and Hacienda Colima
 3
      Investment Inc and Eric Chu, (“Defendants”), the Court hereby enters a dismissal
 4

 5    with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.

 6    Each party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9    DATED: July 20, 2021
10                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
